DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/31/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 2019/0105930) and further in view of Lin (US 20090303710).
With regard to claim 1, Date discloses a printing apparatus (1) comprising:
a supporting part (21) for a printing medium (P);
a head (23) provided at a position opposite the supporting part and configured to discharge ultraviolet-curable ink to the printing medium;
an ultraviolet irradiation part (24) disposed at a position opposite the supporting part [Fig. 1] such that a direction along a width direction of the printing medium is a longitudinal direction of the ultraviolet irradiation part [Fig. 2], the ultraviolet irradiation part being configured to irradiate, with 
a protrusion (24a) fixed to the ultraviolet irradiation part and protruding further toward the supporting part side than the irradiation surface does; and 
a frame [Fig. 2] configured to support the ultraviolet irradiation part.
Date does not disclose an attaching position adjustment part for attachment position adjustment of the ultraviolet irradiation part with respect to the frame, the attaching position adjustment part including an attaching part fixed to the ultraviolet irradiation part and attachable to the frame with an attaching position thereof adjusted and a guide part attachable to the frame and configured to guide the adjustment of the attaching position of the attaching part with respect to the frame, wherein the guide part includes a first butted part and a second butted part disposed at a position opposite the first butted part, the second butted part being provided further toward the supporting part side than the first butted part is; the attaching part includes a butting part located between the first butted part and the second butted part in an opposing direction in which the first butted part and the second butted part are opposite each other, the butting part having a width smaller than a spacing between the first butted part and the second butted part; and a distance between the irradiation surface and the supporting part is a sum of a difference between the width of the butting part and the spacing in the opposing direction and a protruding length of the protrusion from the irradiation surface.
However, Lin teaches an attaching position adjustment part (110) for attachment position adjustment of the ultraviolet irradiation part with respect to the frame, the attaching position adjustment part including an attaching part (112) fixed to the ultraviolet irradiation part and attachable to a frame with an attaching position thereof adjusted and a guide part (130) attachable to the frame and configured to guide the adjustment of the attaching position of the attaching part with respect to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the attaching position adjustment part of Lin with the ultraviolet irradiation part of Date as a light source holder because Lin and Date are art-recognized equivalent at the time the invention was made, and one of ordinary skill in the art would find it obvious to substitute Lin for Date. 
In addition it would have been obvious to configure a distance between the irradiation surface and the supporting part to be a sum of a difference between the width of the butting part and the spacing in the opposing direction and a protruding length of the protrusion from the irradiation surface, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

With regard to claim 2, Date’s modified printing apparatus discloses all the limitations of claim 1, and Date also discloses wherein the attaching position adjustment part is provided on both sides of a center in the longitudinal direction of the ultraviolet irradiation part [Fig. 2].
With regard to claim 3, Date’s modified printing apparatus discloses all the limitations of claim 1, and Lin also discloses wherein the guide part includes butted part pairs each including the first butted part and the second butted part, at a plurality of locations in a short direction of the ultraviolet 
With regard to claim 4, Date’s modified printing apparatus discloses all the limitations of claim 1, and Date also discloses wherein the protrusion is formed along the longitudinal direction of the ultraviolet irradiation part at a position between an irradiation opening of the ultraviolet irradiation part and the head in a short direction of the ultraviolet irradiation part [Fig. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853